DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
 
Allowable Subject Matter

Claims 1, 4-13 and 17 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…a light-shielding body in the recessed portion; and a switching 

Regarding claim 9, the prior art fails to anticipate or render obvious the claimed invention including “…a light-shielding body in a recessed portion open toward the pixel electrode side; and a switching element electrically coupled to the pixel electrode and overlapping, in a plan view from a thickness direction of the base material, the light-shielding body, wherein the base material is a silicon-based inorganic compound, and the light-shielding body includes a tungsten silicide film, a recessed portion side of the tungsten silicide film being in contact with the silicon-based inorganic compound of the recessed portion,  a tungsten nitride film, a tungsten silicide film side of the tungsten nitride film being in contact with the tungsten silicide film, a tungsten film, a tungsten nitride film side of the tungsten film being in contact with the tungsten nitride film…” in 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899